Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the bristle head portion have an upper handle portion with bristles on opposite sides increasing uniformly in length from the proximal end of the wire core towards the distal end along a constant increasing slope until reaching a maximum length along the wire core axis to define a first bristle portion, where the bristles decrease in length from the maximum length to the distal end along a constant decreasing slope along the wire core axis to define a second bristle portion, the  second bristle portion being shorter in length than the first bristle portion and a lower handle portion having a cross-section shape at a tipoff the wire core distal end, the shape being upside down of an upper portion of a parabolic curve and having a uniform length. The instant application does not provide support for the combination of features claimed.
It is believed Applicant is attempting to claim the embodiment of Figure 5; however, the disclosure does not state the embodiment of Figure 5 has a first bristle portion having bristles on opposite sides which increase in length to define a constant increasing slope from a proximal end to the maximum nor does the disclosure state the first bristle portion is longer than the second bristle portion and the decreasing slope is greater than the increasing slope. Additionally, the disclosure does not provide support for the bristles of the lower handle portion having a cross-section shape being upside down of an upper portion of a parabolic curve and the disclosure makes no mention of “having a uniform length along the axis the wired core”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is replete with indefinite language. The bristle head portion is affixed to the distal end of the wire core; however, the claim requires the upper handle region of the bristle head portion have bristles increasing from the proximal end of the wire core towards the distal end. It is unclear if the bristles increasing in length are the same or different from the bristles coupled radially outward. It is unclear if the bristles decreasing in length are the same or different from the bristles coupled radially outward. The bristle head portion is affixed to the distal end of the wire core; however, the claim requires the upper handle region of the bristle head portion have bristles decreasing in length from the maximum length to the distal end along the wire core axis. It is unclear if the bristles of the lower handle portion are the same or different from the bristles coupled radially outward. It is unclear what is meant by “having a shape as a cross-section of the wire core” where the shape is “to fit an interproximal space of a gum line”. The “shape being upside down of an upper parabolic curve at a tip of the wire core distal end, and having a uniform length along the axis the wired core” is indefinite. The claim also contains grammatical informalities which contribute to the indefinite nature of the claim. For purposes of examination and application of prior art, the claim will be interpreted as requiring a handle; a wire core having a proximal end attached to the handle and a bristle head portion having bristles coupled to the wire core; where the bristle head portion has an upper portion and a lower portion; the bristles of the upper portion on opposing sides thereof where the bristles increase uniformly in length from a proximal portion toward a distal portion until reaching a maximum and decrease in length from the maximum to a distal end of the brush head portion and the bristles of the lower portion define a concave cross-sectional shape. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Gueret (US 5542439).
Regarding claim 1, Gueret discloses a brush capable of being used for cleaning teeth, the brush comprising: a handle (t), a wire core (2,3) attached to the handle and having a distal end (free end of 2,3 opposite t) and a proximal end (end of 2,3 near t) and having an axis along a length of the wire core and a bristle head portion (1b) affixed to the distal end of the wire core having an upper handle region and a lower handle region, and comprised of bristles coupled radially outward, the with varying length from the wire core, wherein the upper handle region comprises bristles on opposite sides increasing uniformly in length from the proximal end of the wire core towards the distal end along a constant increasing slope until reaching a maximum length along the wire core axis, in a first portion and the bristles decrease in length from the maximum length to the distal end along a constant decreasing slope along the wire core axis in a second portion, wherein bristles of different lengths are capable of contacting the teeth when the bristle head is applied to a lingual side of the teeth; and the lower handle region comprises bristles with lengths having a shape and cross section of the wire core capable of fitting an interproximal space of a gum line, the cross-section shape being upside down of an upper portion of a parabolic curve at a tip of the wire core distal end, and having a uniform length along the axis of the wired core (8b is a concave curve defined in the lower handle portion extending along the entire length of the brush head portion). Refer to Figure 6, annotated Figure 6 below and like features provided in Figures 1-5 and 7-15). In the embodiment of Figure 6, the maximum appears to be located at or near the midpoint of the brush head portion; as a result, the first and second bristle portions appear to be approximately equal in length and appear to have slopes of similar magnitude. However, Gueret demonstrates the maximum may be located in various portions of the brush such as closer to distal end as shown in Figure 10, at or near the center as shown in Figures 5, 6, 8, 9 and 13 or closer to the proximal end as shown in Figures 1, 2, 4, 11, 12, 14 and 15. Thus, the location of the maximum may be selected as a matter of choice to located distally, centrally or proximally. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brush of the embodiment of Figure 6 of Gueret such that the maximum be located in a more distal position so as to define a longer first portion with a smaller slope and a shorter second portion with a larger slope, as Gueret demonstrates the aforementioned configuration is a functionally equivalent obvious variant and the exact location of the maximum (and corresponding size of each portion and slopes thereof) is not critical and may be changed as desired. 


    PNG
    media_image1.png
    265
    373
    media_image1.png
    Greyscale

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Victoria (US 20030027101), Schar et al. (US 20150335141) and Brandli (US 20050257338).
Regarding claim 1, Victoria discloses an interproximal kite gum brush for cleaning teeth, comprising: a handle (grasping portion/extension of 16 not shown, Refer to paragraph 0016 and claim 5); a wire core (20,22,24) attached to the handle and having a distal end (end with bristles) and a proximal end (end  proximate grasping portion/extension of 16 not shown, which is opposite the brush head portion, Refer to paragraph 0016) and having an axis along a length of the wire core; a bristle head portion  (10) affixed to the distal end of the wire core having an upper handle region (region above plane bisecting center of core along the entire length thereof, this region comprises dual tapering profile with maximum at M) and a lower handle region (region below plane bisecting center of core along the entire length thereof, this region includes the lower bristles which form a plane as shown at 19 in Figure 2)  and comprised of bristles (14) coupled radially outward with varying lengths (Refer to Figures 1-3) from the wire core (20,22,24), the upper handle region comprises bristles on opposite sides (opposite sides being defined as right and left sides per the view in Figure 2 and into and out of the page per the view in Figures 1 and 3) where the bristles of different lengths contact the teeth when the bristle head is applied to a lingual side of teeth; and the lower handle region comprises bristles with lengths having a shape as a cross-section of the wire core to fit an interproximal space of a gum line and having a uniform length along the axis the wired core (Refer to Figures 1-4). However, Victoria is silent regarding the bristles of the opposite sides of the upper bristle portion defining a first bristle portion where the bristles increase uniformly in length from the proximal end of the wire core towards the distal end along a constant increasing slope until reaching a maximum length and second portion where the bristles decrease in length from the maximum length to the distal end along a constant decreasing slope, the first bristle portion being longer than the second bristle portion, the decreasing slope of the second bristle portion being greater than the increasing slope of the first bristle portion and the cross section shape of the lower bristle portion being upside down of a un upper portion of a parabolic curve . 
Victoria teaches the bristles along the upper bristle portion includes bristles which increase in length from a proximal end of the bristle towards the distal end along a constant increasing slope until reaching a maximum length (M), in a first portion, and the bristles decrease in length from the maximum length to the distal end along a constant decreasing slope, in a second portion (Refer to Figures 1-4 and paragraphs 0013 and 0015). Victoria teaches the maximum length bristle(s) is “generally centrally located” meaning it may be at exactly the midpoint or it may be in a central portion and closer to the proximal or distal end. When the maximum bristle is disposed closer to the distal end than to the proximal end, the second/distal portion of the bristle head portion is shorter than the first/proximal portion of the bristle head portion and as a result, the decreasing slope is greater than the increasing slope but Victoria does not explicitly state the same profile is provided on the opposing sides (right and left sides) of the upper handle portion. Schar et al. discloses interdental brushes of various configurations where one embodiment provides radially extending bristles forming two opposingly directed cones, so as to provide a maximum length at a junction of the two cones as best shown in Figures 15-18. Thus, Schar et al. demonstrate it is well-known and conventional to provide the same profile at opposing sides (180 degrees apart) as well an intermediate side (90 degrees from either opposing side). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interdental brush of Victoria, such that the same profile (increasing slope from proximal end to maximum and decreasing slope from maximum to distal end) be provided at opposing sides of the upper portion as Schar et al. demonstrate the aforementioned configuration is well-known and conventional in the art. 
Victoria teaches the lower handle portion has a flat shape for contacting the gums of the interproximal space. Brandli discloses similar twisted core interdental brushes having various bristle configurations as shown in Figures 1-6. Brandli teaches the interdental brush may have a flat lower portion (see embodiments 71 and 73 of Figure 6), similar to the configuration provided by Victoria, or a concavely curved lower portion (see embodiments 72,82 and 78,88 of Figure 6. Thus, Brandli demonstrates the flat and concavely curved bottoms are art-recognized functional equivalents and obvious variants, for this reason, one of ordinary skill in the art would have found it obvious to modify the flat bottom configuration of the combination of Victoria and Schar et al. to be concavely curved. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7 and 8 under Gueret US 20020139385 have been considered but are moot because the new ground of rejection does not rely on Gueret for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to Victoria not teaching the newly added limitations have been considered but are moot because the new ground of rejection relies on teaching references (Schar et al. and Brandli) for the claimed subject matter lacking in Victoria.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799